



EXHIBIT 10.3


RAMCO-GERSHENSON PROPERTIES TRUST


Performance Share Award Notice
Under the Inducement Incentive Plan


                                                    


THIS PERFORMANCE SHARE AWARD NOTICE, dated as of ____________, 2018, sets forth
the terms of a grant of performance shares by Ramco-Gershenson Properties Trust,
a real estate investment trust organized in Maryland (the “Trust”), to the
Grantee named below.
 
WHEREAS, the Trust has adopted the Ramco-Gershenson Properties Trust Inducement
Incentive Plan (the “Plan”) to enhance the ability of the Trust to attract and
retain highly qualified employees and to motivate those employees to improve the
business results of the Trust; and
 
WHEREAS, the Committee has determined to grant to the Grantee an award of
Performance Shares as provided herein to encourage the Grantee’s efforts toward
the continuing success of the Trust.
 
The Trust grants to the Grantee an award on the following terms and subject to
the following conditions:


1.
Grant by the Trust.  The Trust grants to the Grantee a Performance Award for
Performance Shares (the “Award”). Subject to the terms and conditions hereof,
payment with respect to vested Awards shall be made in the form of common shares
of beneficial interest of the Trust as to up to _______ Performance Shares, and
in cash as to the balance of the Performance Shares subject hereto. This Award
shall be construed in accordance and consistent with, and subject to, the
provisions of the Plan (the provisions of which are hereby incorporated by
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Award shall have the same definitions as set forth in the
Plan.



AWARD SUMMARY
Name of Grantee:
 
Target Number of Performance Shares:
 
Grant Date:
 
Performance Period:
____________, 2018 through December 31, 2020
Vesting Date:
March 1, 2021 (for any earned shares)



2.
Performance Objective. Performance Shares shall be earned based on the
achievement of Total Shareholder Return of the Trust compared to the Total
Shareholder Return of designated peer companies over the Performance Period as
provided on the attached Appendix A.  “Total Shareholder Return” shall be
defined as the increase in value of a fixed amount invested in the common shares
of an entity, taking into account both stock price appreciation and dividends or
other distributions, during the Performance Period (dividends are calculated as
if they are reinvested in a company’s stock as of the ex-dividend date based on
such date’s closing stock price).  In determining the value of shares at the
beginning and end of the Performance Period, the Committee shall use the average
closing price for the twenty (20) trading days ending on the beginning and end
of the Performance Period. The Trust’s Total Shareholder Return shall be
compared to the Total Shareholder Returns achieved by a group of peer companies
(the “Peer Group”) whose shares are expected to be impacted by the same economic
factors and secular trends as the Trust, with the result expressed as a
percentile (where the Trust is considered to be part of the peer set).  The
applicable Peer Group for the Performance Period is the group of publically
traded shopping center REITs listed on the attached Appendix A.



3.
Peer Group Adjustments. Any company in the Peer Group that files for bankruptcy
protection shall be placed at the bottom of the Peer Group.  Any company in the
Peer Group that is acquired and is no longer separately trading will be excluded
from the Peer Group, and the size of the Peer Group will be reduced by one.  No
changes to the Peer Group will be made as a result of an acquisition or
divestiture by a company in the Peer Group of a portion of its business, as such
events are generally considered to be part of the ordinary course of business;
however, in the instance where a peer company has entered an agreement to be
acquired and such transaction has not yet been consummated at the end of the
performance period, such peer company will be excluded from results as if it had
already been acquired. 



1

--------------------------------------------------------------------------------





4.
Determination of Award and Notice. As soon as possible after the end of the
Performance Period, but in no event later than March 15 of the year following
the end of the Performance Period, the Compensation Committee of the Board of
Trustees (the “Committee”) will certify in writing whether and to what extent
the performance measure has been achieved for the Performance Period and
determine the number of shares, if any, to be issued to the Grantee in
accordance with the matrix set forth in Appendix A. The date of the Committee’s
certification pursuant to this Section 4 shall hereinafter be referred to as the
“Certification Date.” The Trust will notify the Grantee of the Committee’s
certification promptly following the Certification Date. Shares shall be issued
to the Grantee within ten days of the Certification Date.



5.
Forfeiture of Award Prior to Issue Date. Except as provided by the Committee,
the Grantee will not be entitled to any issuance of shares with respect to the
Award if the Grantee is not, for any reason, employed by the Trust or an
Affiliate of the Trust on the Certification Date; provided that (i) upon a
Change of Control occurring prior to the end of the Performance Period while the
Grantee remains employed by the Trust or an Affiliate, so long as such action
does not result in the Grantee being subject to additional tax under Section
409A of the Internal Revenue Code of 1986, as amended and the regulations and
guidance thereunder (“Code Section 409A”), the Committee shall take action to
vest and pay out the Award in full within 30 days after closing of the Change of
Control, at the Target Level, and (ii) upon the termination of the Grantee’s
employment due to the death or disability of the Grantee, the Grantee’s Award
shall vest and be paid out in accordance with the terms of Section 4 as if the
Grantee remained employed by the Trust on the Certification Date.  
Notwithstanding the foregoing or anything to the contrary herein, the terms of
that certain Employment Agreement, dated as of _____________, by and between the
Trust and the Grantee (as it may be amended and/or restated from time to time,
the “Employment Agreement”) shall govern the Award in the event the Grantee’s
employment by the Trust is terminated (i) involuntarily, either by the Trust
without “Cause” or by the Grantee for “Good Reason,” or (ii) because of the
Grantee’s death or “disability,” or (iii) within __ months after a “Change in
Control” either by the Trust without “Cause” or by the Grantee for “Good Reason”
(as all such terms are defined in the Employment Agreement).



6.
No Rights as a Shareholder.  Prior to any issuance of shares, the Grantee shall
not at any time have any rights as a shareholder with respect to any Award.  No
dividends (or dividend equivalents) will be paid on any earned or unearned
Performance Shares.



7.
No Right to Continued Employment.   Nothing in this Award or the Plan shall
interfere with or limit in any way the right of the Trust to terminate the
Grantee’s employment, nor confer upon the Grantee any right to continuance of
employment by the Trust or any Affiliate.



8.
Construction. This Award is made and granted pursuant to the Plan and is in all
respects limited by and subject to the terms of the Plan. In the event of any
conflict between the provisions of this Award and the terms of the Plan, the
terms of the Plan shall be controlling. All decisions of the Committee with
respect to any question or issue arising under the Plan or this Award shall be
conclusive and binding on all persons having an interest in the Award.



9.
Resolution of Disputes.  Any dispute or disagreement which may arise under, or
as a result of, or in any way relate to, the interpretation, construction or
application of this Award shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Trust and its Affiliates for all purposes.



10.
Entire Statement of Award.  This Award and the terms and conditions of the Plan
constitute the entire understanding between the Grantee and the Trust and its
Affiliates, and supersede all other agreements, whether written or oral, with
respect to the Award.



11.
Headings.  The headings of this Award are inserted for convenience only and do
not constitute a part of this Award.



12.
Code Section 409A.  The Award is intended to either be exempt from or to comply
with Code Section 409A and shall be interpreted and administered consistent with
that intent, provided, however, that the Trust makes no representation regarding
the status of the Award under Code Section 409A and the Trust shall not be
liable for any additional tax, interest or penalty that may be imposed upon the
Grantee, or other damage that may be suffered by the Grantee, as a result of the
Award being subject to and not in compliance with Code Section 409A.  Each
payment required to be made hereunder shall be treated as a separate and
distinct payment for purposes of Code Section 409A. If (i) an amount owing to
the Grantee hereunder constitutes nonqualified deferred compensation subject to
Code Section 409A, (ii) the amount is considered to be payable to the Grantee as
a result of the Grantee’s “separation from service” with the Trust and its
Affiliates for purposes and within the meaning of Code Section 409A, and (iii)
the Grantee is at the time of separation from service a “specified employee” of
the Trust and its Affiliates, then (notwithstanding any other provision hereof)
the amount shall not be paid to the Grantee any earlier than the



2

--------------------------------------------------------------------------------





time when such amount may be paid to the Grantee without the Grantee being
subject to liability for additional tax on such amount under Code Section 409A.


13.
Tax Withholding Obligation. If upon the Certification Date or other applicable
date there shall be payable by the Trust or an affiliate of the Trust any
statutory income and/or employment tax withholding, in the Trust's discretion,
then unless provided otherwise by the Trust, such tax withholding obligations,
if any, will be satisfied by the Trust withholding a number of shares of Common
Stock that would otherwise be vested under the Award in an amount that the Trust
determines has a fair market value sufficient to meet such tax withholding
obligations, up to the maximum statutory withholding requirement. In the Trust's
discretion, it may require or permit reimbursement or payment of such tax
withholding obligations by wire transfer, certified check, additional payroll
withholding or other means acceptable to the Trust and upon such terms and
conditions as the Trust may prescribe. The Trust may also permit the Grantee to
tender shares to the Trust subsequent to receipt of such shares in respect of an
Award. The Trust is permitted to defer issuance of shares until reimbursement or
payment by the Grantee to the Trust or an affiliate of the Trust of the amount
of any such tax.

The Grantee is ultimately liable and responsible for all taxes owed by such
Grantee in connection with the Award, regardless of any action the Trust takes
with respect to any tax withholding obligations that arise in connection with
the Award. The Trust makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or issuance of the
Performance Shares or the subsequent sale of any of the shares underlying the
Performance Shares. The Trust does not commit and is under no obligation to
structure the Award program to reduce or eliminate the Participant's tax
liability.






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Award Notice is duly authorized as of the date first
above written.
RAMCO-GERSHENSON PROPERTIES TRUST,
a Maryland real estate investment trust




                            
By:                    
Title:                    


Accepted:




                    






4

--------------------------------------------------------------------------------





APPENDIX A
 




Kimco Realty Corporation,
DDR Corp.,
Weingarten Realty Investors,
Regency Centers Corporation,
Federal Realty Investment Trust,
Cedar Realty Trust,
Acadia Realty Trust,
Retail Opportunity Investments Corp.,
Kite Realty Group,
Saul Centers, Inc.,
Urban Edge Properties,
Urstadt-Biddle Properties,
Brixmoor Property Group, Inc.
Washington Prime Group, Inc.
and
Retail Properties of America, Inc.






Level
Comparative Total Shareholder Return Percentile
Percentage of Target Number of Performance Shares
Threshold
33rd
50%
Target
50th
100%
Maximum
90th
200%



There will be a linear increase in payout between the performance levels if
Threshold performance is achieved; no payout shall occur below 33rd percentile
performance.




5